DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amended Abstract and amended Specification filed 12/22/2021 are acceptable and have been entered. It is noted that the subject matter amended into paragraph 27 of the Specification is supported by the originally filed claims.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “[…] mating and demating of the cap from the housing […]” on lines 13-14 is grammatically incorrect. It is suggested to amend this phrase to recite “[…] mating of the cap to the housing. Appropriate correction is required.
Claims 22 and 23 are objected to because of the following informalities:  Each of claims 22 and 23 recite “[…] configured to continuously detected […]”. The use of the term “detected” is grammatically incorrect and should be replaced with the term “detect”  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: The term “gauge” has been misspelled as “gage”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re claim 1, lines 12-14 have been amended to recite that the pressure sensor is “configured to continuously detect engagement pressure from the spring clip to the during mating and de-mating of the cap from the housing”. Although the original disclosure supports the pressure sensor detecting engagement pressure from the spring clip to the receptacle once the spring clip 26 of the upper portion 24 of the cap 14 enters the locking surface 32, the “mating” and “de-mating” of the cap from the housing does not begin and end at this point; rather, the mating begins when lower portion 22 of the cap first enters into locking surface 32 and the demating ends after lower portion 22 of the cap fully exits the locking surface 32 – when lower portion 22 resides within the locking surface 32 (such as seen in Fig 8), the pressure sensor does not detect engagement pressure from the spring clip 26 to the locking surface (because the spring clip 26 is not received within the locking surface 32, as seen in Fig 8). Therefore, this limitation constitutes new matter. Claims 2-9 and 22-25 are rejected due to their dependence on claim 1.
Re claim 22, newly presented claim 22 recites “a pressure point detection system having a controller, processing circuitry and memory”. However, the original disclosure does not appear to support the detection system having “a controller”, only “processing circuitry” and “memory” (see Para 37,38). Therefore, this limitation constitutes new matter. 
Re claim 23, newly presented claim 23 recites “the sensor comprises a membrane switch configured to continuously detected [sic] engagement pressure between the cap and the interface of the coupling of the receptacle”. However, as set forth in the rejection of claim 1 above, the original disclosure only supports the sensor detecting engagement pressure when spring clip 26 of the upper portion 24 is within the locking surface 32; it does not support continuous detection between the cap and the 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, Lines 2-4 of claim 3 recite “[…] the coupling of the receptacle includes a pair of radially opposed clip receivers, the sensor carried by one of the clip receivers” while claim 1 already introduces “a clip receiver”. It is unclear whether (1) the “clip receiver” of claim 1 is included in the “pair of radially opposed clip receivers” of claim 3 or (2) the “clip receiver” of claim 1 is in addition to the “pair of radially opposed clip receivers” of claim 3. Based on the disclosure, for the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend lines 2-4 of claim 3 to recite  “[…] the coupling of the receptacle includes a second clip receiver, wherein the clip receivers are to one another
Re claim 24, Lines 1-3 recite “[…] a pressure point detection system signal having a processing circuitry and memory signal coupled with the sensor to receive a detected signal from the sensor […]”. It is unclear how a detection system signal can have a “processing circuitry” and “receive a detect signal from the sensor”. It is also unclear what a memory signal would comprise as a memory is considered in the art to be an element. Based on the disclosure, for the sake of examination, lines 1-3 of claim 24 are interpreted as reciting “[…] a pressure point detection system 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (PG PUB 2016/0015885) in view of Lippe et al. (US Pat 6,171,276).
Re claim 1, Pananen discloses an apparatus 30+40+50 (Fig 1,43-47; it is noted that the embodiment of cap 40 used in the rejections is the embodiment of cap 704 seen in Fig 43-47 and that component 30 incorporates the sensor of Fig 17-18) for detecting releasable coupling of a cap from a fluid delivery device (it is noted that the or any combination thereof)”) during mating and de-mating of the cap from the housing (Para 674,676). Pananen does not disclose that the pressure sensor generates an output signal having one of: a known pressure value and a unique pressure range within a design range indicative of one of a plurality of unique states of the cap engaged with the coupling of the receptacle. 
Lippe, however, teaches an arrangement where a pressure sensor 43 (Fig 4B, substantially similar to pressure sensor 70+76 of Pananen; Col 9, Lines 34-37) is carried by a first component 40 (Fig 4B, comparable to the interface 32b of Pananen) and continuously detects engagement pressures from a second component 41 (Fig 4B, comparable to cap 704 of Pananen) during mating and de-mating of the two components (Col 12, Lines 65-67; Col 17, Lines 65-67) and generates an output signal having one of: a known pressure value and a unique pressure range within a design range indicative of one of a plurality of unique states of the two components engaged with each other (“a certain predetermined contact pressure”, Col 9, Line 32; “having a certain inactive pressure range”, Col 14, Lines 37-41) for the purpose of preventing or ameliorating consequences of unintended actions or misuse (Col 2, Lines 54-55) and being suitable for patient self-administration (Col 2, Lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pananen to include the pressure sensor as one that generates an output signal having a known pressure, as taught by Lippe, for the purpose of preventing or ameliorating consequences of unintended actions or misuse (Col 2, Lines 54-55) and being suitable for patient self-administration (Col 2, Lines 62-65).
Re claim 2, Pananen discloses that the interface of the receptacle includes a female threaded portion (“corresponding threads (not shown) in a reservoir receptacle 32”, Para 388) spaced axially of the clip receiver (as seen in Fig 4, the threaded portion is spaced axially of the spring clip and, thus, one of ordinary skill in the art would recognize that the female threaded portion is spaced axially from the clip receiver) and the male interface on the cap includes a complementary male threaded portion 19 (Fig 2; Para 388).
Re claim 3, Pananen discloses that the receptacle is a bore (as seen in Fig 1) and the coupling of the receptacle includes a pair of radially opposed clip receivers 32c+32d (as seen in Fig 44,47; Para 909), the sensor carried by one of the clip receivers (as set forth in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)” – therefore, one of ordinary skill in the art would recognize that the sensor must be carried by 32c+32d).  
Re claim 4, Pananen discloses that the receptacle comprises a cylindrical bore (as seen in Fig 1) and the clip receiver comprises a radially outwardly extending cylindrical recess segment (as seen in Fig 44,47; “sloped or ramped section 32c” and “indentation 32d”, Para 895) and the sensor is affixed within the recess segment (as set or any combination thereof)” – therefore, one of ordinary skill in the art would recognize that the sensor must be carried by 32c+32d).  
Re claim 5, Pananen discloses that the sensor has a radially inwardly extending surface 78 (Fig 17,18) substantially conforming with an inner surface of the cylindrical bore of the receptacle (as seen in Fig 17).  
Re claim 8, Pananen discloses that the interface comprises a female threaded portion (“corresponding threads (not shown) in a reservoir receptacle 32”, Para 388) and the clip receiver is a radially outwardly extending recess provided in the interface (as seen in Fig 44,47; “sloped or ramped section 32c” and “indentation 32d”, Para 895).
Re claim 9, Pananen discloses that engagement of the complementary coupling of the infusion cap with the coupling of the receptacle imparts a squeeze force on the spring clip detectable with the sensor (Para 897 sets forth that the spring clips 700 “flex inward” along ramp sections 32c and once the engagement portions 702 reach the indentations 32d, the spring clips 700 “flex outward slightly”; by stating that they “flex outward slightly”, Pananen sets forth that a squeeze force is still being applied onto the spring clips 700; therefore, one of ordinary skill in the art would recognize that this force is detectable with the sensor since engagement portion 702 acts on the sensor (and thus imparts an equivalent force to the sensor). 
Re claim 22, Pananen discloses a pressure point detection system (the combination of the “electronics” and the “memory” of Para 159) having a controller, 
Re claim 24, Pananen discloses a pressure point detection system signal (the combination of the “electronics” and the “memory” of Para 159) having processing circuitry and memory signal (Para 159) coupled with the sensor to receive a detected signal from the sensor (Para 160) having one of at least two distinct output levels (“one or more characteristics associated in the table or other data arrangement with the at least one detectable parameter of the mechanically detectable feature”, Para 159 wherein “the mechanically detectable feature detected by the at least one sensor”, Para 160). 

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (PG PUB 2016/0015885)/Lippe et al. (US Pat 6,171,276) in view of Genosar et al. (PG PUB 2010/0087778).
Re claim 6, Pananen discloses that the sensor has a cylindrical segment contact surface 78 (Fig 17) configured to engage with a radially inwardly urged spring clip 700 of the cap (as set forth above; in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”, but Pananen as modified by Lippe in the rejection of claim 1 above does not disclose that the sensor is a strain gauge. Genosar, however, teaches using a sensor in the form of a strain gauge (Para 43) that 
Re claim 25, Pananen as modified by Lippe in the rejection of claim 1 above discloses all the sensor is configured to generate the output signal (taught by Lippe; see the rejection of claim 1 above) but does not disclose that the sensor is a strain gauge. Genosar, however, teaches using a sensor in the form of a strain gauge (Para 43) that linearly moves when acted upon by another member (like in the manner in which portion 70 of Pananen’s sensor is moved when acted upon by the spring clip) for the purpose of providing the required displacement while also being cost effective (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pananen/Lippe to include a strain gauge, as taught by Genosar, for the purpose of providing the required displacement while also being cost effective (Para 49).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (PG PUB 2016/0015885)/Lippe et al. (US Pat 6,171,276) in view of Scott et al. (PG PUB 2006/0167414).
Re claim 7, Pananen discloses that the sensor comprises a switch 76 (Fig 18) provided in the receptacle (as seen in Fig 17) and the spring clip comprises a or any combination thereof)
Re claim 23, Pananen discloses that the sensor comprises a switch 76 (Fig 18) configured to continuously detect engagement pressure between the cap and the interface of the coupling of the receptacle (Para 897; as set forth above: in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”) and Lippe also discloses that the sensor 43 (Fig 4B) comprises a switch (Col 15, Lines 34-35), but neither Pananen nor Lippe explicitly disclose that the switch is a membrane switch. Scott, however, teaches a membrane switch 128 (Fig 3; Para 17) which is acted upon by an engagement member, such that it is in an activated state when contacted by the engagement member and is in a non-activated state when it is not contacted by the engagement member (Para 17) for the purpose of ensuring that the sensor stays activated for as long as the engagement member is in contact therewith (Para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pananen/Lippe to include the switch as a membrane switch, as taught by Scott, for the purpose of ensuring that the sensor stays activated for as long as the spring clip is in contact therewith (i.e. for as long as the infusion cap is fully installed in the housing) (Para 17).  

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but are moot in view of the present rejections that utilize the newly-cited Lippe reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783